Case 3:20-cv-05484-TKW-MJF Document 21 Filed 03/11/21 Page 1of5

jUNITED STATES DISTRICT COURT NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

KENT E. HOVIND, a private individual**,

PAUL JOHN HANSEN, as trustee for Creation Science Evangelism (CSE), a non-statutory
trust*,

Plaintiffs*, Case No. 3:20CV5484. TRW/m>F
VS.
UNITED STATES OF AMERICA, (USA) an entity,
MARGARET CATHARINE RODGERS, an individual,
THE ESTATE OF JOHN DAVID ROY ATCHISON, individual,
MICHELLE HELDMYER, an individual,
SCOTT SCHNEIDER, an individual,
ALAN STUART RICHEY, an individual,

Defendants.

>>>>
RE: Plaintiff's response to ‘Defendant’s Motion to Dismiss’, dated January 1, 2021.

Defendant's, have stated in writing, in their Motion for Dismissal’, the follow as ‘evidence of law’ to
support their claim for a dismissal, Plaintiff responds/argues individually as to each ‘evidenced of law
proposed by the Defendant's:

1. Defendant's Claim - This pleading standard does not require "detailed factual allegations," but a
complaint must offer more than mere "labels and conclusions." Id.
2. Plaintiff's Response/Argument - Plaintiff's claims are in affidavit form, in "detailed factual

FILED USDC FLND PN
HAR 11°21 PMS: 26 1
Case 3:20-cv-05484-TKW-MJF Document 21 Filed 03/11/21 Page 2of5

3. allegations”, and directly states individual acts, of all individual Defendants, which qualify as a
violation under common law, that are to be determined by a jury, in this instant case,
independent of statutory law, and independent of all United States administrators (judges).
Plaintiff's claims are also enumerated as violations in written statutory laws, of the United
States, as is stated in the complaint, sufficient for a jury to comprehend.

4. Defendant’s Claim - "A formulaic recitation of the elements of a cause of action will not do." Id.
(quoting Twombly, 550 U.S. at 555) (quotation marks omitted). Plausibility means “more than a
sheer possibility that a defendant has acted unlawfully.”

5. Plaintiffs Response/Argument - Again - Plaintiff's claims are in affidavit form and directly states
individual acts, of all the individual Defendants, which qualify as a violation under common law,
that are to be determined by a jury independent of statutory law, and independent of all United
States administrators (judges). Plaintiff's claims are also enumerated as violations in written
statutory laws, of the United States, as is stated in the complaint, and all is sufficient for a jury to
comprehend. The complaint does not allude to any “sheer possibility”, but makes sworn
statements of actual acts, of each Defendant, that now must go before the jury of twelve men
as they are to be the ‘finders of facts’ of this case.

6. Defendant’s Claim - “Where a complaint pleads facts that are merely consistent with a
defendant’s liability, it stops short of the line between possibility and plausibility of
entitlement to relief.” Id. (quotation and citation omitted). The determination of whether a
complaint states a plausible claim for relief is “a context specific task that requires the
reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679
(citation omitted).

7. Plaintiff's Response/Argument - In this instant case the reviewing court consists of twelve jurors,
and the judge is to only administrate as to a fair trial, and an opportunity for the twelve jurors to
receive all evidence that the Plaintiffs and Defendants wish to present for them. The Complaint
clearly states that the jurisdiction of the case incorporates American common law, as in the 7"
Amendment, as found in the ‘Bill of Rights’, as enumerated in ‘The Constitution for the United
States of America’. Plaintiffs wishes to rely upon the “judicial experience”, and “common
sense”, given to man from God above. And all is to be done without threat, or impediment,
from any United States agent, of officer of any court, of the United States.

8. Defendant’s Claim - In considering a motion to dismiss under Rule 12(b)(6), "the Court accepts
the factual allegations in the complaint as true and construes them in the light most favorable
to the plaintiff." Speaker v. U.S. Dep't of Health & Human Servs. Ctrs. for Disease Control &
Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010). This deference is applied to factual
allegations only, and not to mere legal conclusions. See Iqbal, 556 U.S. at 678.
Case 3:20-cv-05484-TKW-MJF Document 21 Filed 03/11/21 Page 3of5

9. Plaintiff's Response/Argument - All of Plaintiff's claims are sworn as “factual allegations”, under
their personal commercial liability. Plaintiff argues that the all Plaintiff's have ‘inalienable
Rights’ as enumerated in the ‘Declaration of Independence’ of July 4, 1776. Also, that all
Plaintiffs have the right to ‘life, liberty and the pursuit of happiness’ as enumerated in the
‘Declaration of Independence’, and as the same, premise of natural law, is reaffirmed in President

Abraham Lincoln’s ‘Gettysburg Address’, in 1863, 87 years after July 4, 1776. And that violation of
rights, under color of law, has remedy in 18USC241, and 18USC242, and in common law, (the jury of
12, the Peoples court) independent of the United States courts.

10. Defendant’s Claim — Plaintiffs are barred by statute of limitations.

11. Plaintiff's Response/Argument - There is no statute of limitations in common law violations. If
the Defendant’s had no authority to do a specific act they cannot rely on any authority as to
such act for immunity or statute of limitations.

12. Affiant states that this document was mailed, Postpaid, USPS, on January 19, 2021, to the address of
~ US COURTHOUSE, 1 N PALAFOX ST., PENSACOLA FL 32502-5665, and ELIZABETH BARRY PARKER Assistant United States
Attorney Alabama Bar No. 4558k69b 21 East Garden St., Suite 400 Pensacola, FL 32502

Telephone: 850-444-4000 Elizabeth.Parker@usdoj.gov
| T

Affiant — Paul John Hansen

(28 U.S. Code § 1746 Limited Jurat, Land Jurisdiction Specific)

I, Paul John Hansen, Affiant, declare under penalty of perjury under the laws of the United States
of America that the foregoing (3 page, response to ‘Defendant’s Motion to Dismiss’, dated January 1,
2021 < titled) Affidavit is true and correct. Executed on 18 day of the January, 2021. Jurat: As
sworn to before the below signed Notary this 18 day of the January, 2021, Oath: I, Paul John
Hansen, as speaking to the signed notary, now solemnly swears that the contents of the above
Affidavit as subscribed is sworn to be correct and true.

/ ‘é

Affiant — Paul John Hansen

 

 

State of Iowa
County of Pottawattamie

Personally, appeared before me the undersigned notary, an officer authorized to administer oaths,
 

 

Case 3:20-cv-05484-TKW-MJF Document 21 Filed 03/11/21 Page 4of5

Paul John Hansen, with valid identification, and/or personally known to me, who first being
duly sworn, deposes and says that the forgoing, 3 page, instrument was subscribed and sworn
before me, this 8 day of 1st Month, 2021.

Notary

 

Tim Lee Ellis

Respectfully submitted,

 

Kent E Hovind,

488 Pearl Lane

Repton Alabama 36475
Telephone (251) 362-4635

and

1!
[oul John Homasn

Paul John Hansen as Trustee CSE,

ye

3988 County Road 7
Repton Alabama 36475
Telephone (251) 362-8231

 

 

 
 

 

Case 3:20-cv-05484-TKW-MJF Document 21 Filed 03/11/21 Page5of5

-- Proof of Service --

We, the signed, mailed the attached document, to the following on the date of _1_/ 19 2021.

(i) US District Court Clerk
Federal courthouse

1N Palafox St # 226
Pensacola, FL 32502

(850) 435-8440

>>

e ELIZABETH BARRY PARKER Assistant United States Attorney Alabama Bar No. 4558k69b 21 East
Garden St., Suite 400 Pensacola, FL 32502 #£Telephone: 850-444-4000
Elizabeth.Parker@usdoj.gov

fool Toba Hmaon, (0 [1Om—

 

Kent E Hovind

 
